Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 04/08/2021.
Allowable Subject Matter
3. Claim 9 is allowed. 
4. Claims 10-27 are allowed as being dependent on the independent claim.
5. Applicant’s arguments and claim amendments filed with the office on 04/08/2021 in response to the Non-final rejection dated 01/08/2021 were fully considered and found to be persuasive.
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record Kitamoto et al (US 2014/0191625 A1) teaches, In an abnormality detection system for a rotation angle sensor, a fact that an abnormality has occurred in one of sine signals (S1, S2) or in one of cosine signals (S3, S4) is detected based on a sum of the electrical signals (S1, S2), and a sum of the electrical signals (S3, S4) (first detection result). A fact that an abnormality has occurred in one of the positive sine and cosine signals (S1, S3) or in one of the negative sine and cosine signals (S2, S4) by comparing a first temperature computed using a correlation between an amplitude and a temperature and based on the electrical signals (S1, S3), a second temperature computed using a correlation between the amplitude and a temperature and based on the electrical signals (S2, S4), and a third temperature detected by a temperature sensor with each other (second detection result). A microcomputer identifies which of the electrical signals is abnormal by comparing the first and second detection results with each other.

Kitamoto et al and Mori et al either individually or in combination fail to teach, a first angle signal calculator to calculate a first angle signal by dividing the first sine wave signal by the amplitude signal; a second angle signal calculator to calculate a second angle signal by dividing the second sine wave signal by the amplitude signal; and an abnormality determiner to determine the abnormality of the angle sensor based on an error between the first angle signal and the second angle signal.
The cited prior art does not teach or suggest “An angle detection device, comprising: an angle sensor to output a first sine wave signal and a second sine wave signal having phases that are different from each other by 90 degrees in accordance with rotation of a detection target; an angle calculator to calculate an angle signal corresponding to a rotation angle of the detection target based on the first sine wave signal and the second sine wave signal; and an angle sensor abnormality determiner determine an abnormality of the angle sensor based on the first sine wave signal and the second sine wave signal, the angle sensor abnormality determiner including: an amplitude signal calculator to calculate an amplitude signal based on a square root of a sum 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 


/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858  

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858